Citation Nr: 0736659	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the reduction of the veteran's disability rating for 
left carpal tunnel syndrome with ulnar nerve entrapment, 
postoperative, from 30 percent to 20 percent, effective 
February 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  This case was remanded by the 
Board in April 2004 for additional development.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO reduced the 
disability evaluation for the veteran's service-connected 
left carpal tunnel syndrome (CTS) with ulnar nerve entrapment 
from 30 percent to 10 percent, effective February 1, 2002.

2.  In a May 2005 rating decision, the RO restored the 
disability evaluation of the veteran's service-connected left 
CTS with ulnar nerve entrapment to 20 percent, effective 
February 1, 2002.

3.  The RO's decision to reduce the evaluation for left CTS 
with ulnar nerve entrapment from 30 percent to 20 percent 
disabling was supported by the evidence contained in the 
record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-
connected left CTS with ulnar nerve entrapment from 30 
percent to 20 percent disabling was proper.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.105, 3.344, 4.124a, Diagnostic Code 8516 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  A letter dated in May 2004 satisfied the duty 
to notify provisions, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

An April 1991 rating decision granted service connection for 
CTS due to a fracture of the left radius and assigned a 10 
percent evaluation, effective September 13, 1990.  A July 
1991 rating decision recharacterized the disability as CTS 
due to a fracture of the left radius and ulnar nerve 
entrapment due to metal plate and assigned a 30 percent 
evaluation, effective February 1, 1991.  In a June 2001 
rating decision, the RO proposed reducing the veteran's 
disability evaluation from 30 percent to 10 percent.  In a 
November 2001 rating decision, the RO reduced the disability 
evaluation from 30 percent to 10 percent, effective February 
1, 2002.  Subsequently, a May 2005 rating decision restored 
the disability evaluation to 20 percent, effective February 
1, 2002.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By a June 15, 2001 
rating decision and a June 15, 2001 letter to the veteran, 
the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in a November 21, 2001 
letter and the effective date of the reduction was February 
1, 2002.  The RO satisfied the requirements by allowing a 60-
day period to expire before assigning the reduction effective 
date.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344.  Under this regulation, only evidence 
of sustained material improvement that is reasonably certain 
to be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to the 
rating until the effective date of the actual reduction.  See 
Brown, 5 Vet. App. at 417-18. 

Here, the effective date of the prior 30 percent evaluation 
for the veteran's left CTS with ulnar nerve entrapment 
was February 1, 1991.  The effective date for the reduction 
to 20 percent was February 1, 2002.  Thus, the 30 percent 
rating was in effect for at least five years, meaning 
evidence of sustained and material improvement, as shown by 
an examination, is required.  38 C.F.R. § 3.344.  Hence, 
resolution of this case turns on whether VA provided the 
veteran a full and complete physical evaluation and reduced 
his rating only upon a determination that it was reasonably 
certain that any improvement shown would be maintained under 
the ordinary conditions of life.  38 C.F.R. § 3.344(a) and 
(c).

Records show the veteran had full and complete VA 
examinations in February 2000 and May 2001, prior to the 
rating reduction, and in April 2005, after which the 
reduction was readjudicated.  It is noted that a rating 
reduction case focuses on the propriety of the reduction, and 
is not the same as an increased rating issue.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).

A June 1991 VA medical examination report gave an impression 
of ulnar nerve entrapment at the wrist that resulted in a 
loss of approximately 25 percent of normal strength in the 
left hand.

In a February 2000 VA medical examination report, the veteran 
complained of persistent numbness of the 4th and 5th digits of 
the left hand.  He described the strength of his left hand as 
"average."  The veteran complained that the aching and 
tenderness in the area of his left elbow and proximal left 
forearm were worse.  On physical examination, there was 
positive Tinel's sign with percussion over the left ulnar 
nerve at the elbow, at which point the nerve was palpable and 
tender to palpation.  On neurologic examination, the veteran 
had "very minimal" weakness of the interosseous muscles in 
the abductor digiti minimi quinti muscle of the left hand.  
Otherwise strength and muscle tone were normal.  Pinprick 
sensation was decreased over the ulnar aspect of the left 
hand up to the wrist, and over the 5th digit of the left hand 
in the ulnar side of the 4th digit of the left hand.  The 
examiner stated that this was an anatomical distribution for 
the left ulnar nerve.  Reflexes in the biceps and triceps 
tendons were 1+ and symmetrical.  The impression was left 
ulnar neuropathy with minimal weakness of the intrinsic hand 
muscles on the left side, decreased sensation in the 
distribution of the left ulnar nerve, and tenderness and pain 
in the area of the left ulnar nerve at the elbow.

In a May 2001 VA medical examination report, the veteran 
stated that his symptoms had not changed since the February 
2000 VA medical examination.  After physical and neurological 
examination, the impression was left ulnar neuropathy with 
minimal weakness of the intrinsic hand muscles on the left 
side with decreased sensation in the distribution of the left 
ulnar nerve and tenderness and pain in the area of the left 
ulnar nerve at the elbow.  The examiner stated that it 
"appears to be unchanged from previous examination on 
February 9, 2000."

An April 2005 VA joints examination report stated that on 
physical examination, the medial aspect of the left elbow was 
very tender to palpation.  There was a positive Tinel's sign 
with percussion over the left ulnar nerve at the elbow.  
There was no Tinel's sign to percussion over the left median 
nerve at the wrist.  On neurological examination, the veteran 
had mild to moderate atrophy of the interosseous muscles of 
the left hand, but no atrophy of the median-innervated 
muscles.  There was weakness of the interosseous muscles of 
the left hand with residual strength of approximately 60 
percent of normal.  Otherwise, strength and muscle tone of 
all the major groups were normal.  There was diminished pain 
and touch sensation over the fourth and fifth digits of the 
left hand and the ulnar aspect of the left hand, in the 
distribution of the left ulnar nerve.  Otherwise, pain and 
touch sensation was intact and there was no evidence of 
decreased sensation in the left median nerve distribution.  
The impression stated

[i]t is the opinion of the examiner that 
the symptoms of the left [CTS] resolved 
after left carpal tunnel release in 1990.  
The symptoms of left ulnar neuropathy 
persisted and worsened, resulting in a 
left medial condylectomy in May of 1999.  
It is the opinion of the examiner that 
this man did not have any evidence of 
[CTS] in July of 1991, but that he did 
have evidence of left ulnar neuropathy.  
It is the opinion of the examiner that 
this left ulnar neuropathy due to cubital 
tunnel entrapment of the left ulnar nerve 
has worsened since I last examined him in 
2001 and that it is now moderate in 
degree.

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his left arm is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69 (2007).  The VA's SCHEDULE FOR RATING DISABILITIES, 
codified in 38 C.F.R. Part 4 (2007), provides that assignment 
of a 10 percent rating is warranted for incomplete paralysis 
of the minor ulnar nerve to a mild degree.  A 20 percent 
rating is warranted for incomplete paralysis of the minor 
ulnar nerve to a moderate degree.  A 30 percent rating is 
warranted for incomplete paralysis of the minor ulnar nerve 
to a severe degree.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The July 1991 rating decision assigned a 30 percent 
evaluation on the basis that limitation of motion of the 
wrist and neurological deficits of the fingers due to ulnar 
nerve entrapment correlated to a "severe" degree of 
incomplete paralysis.  However, the February 2000 VA medical 
examination report did not note any limitation of motion of 
the wrist and found only "very minimal" weakness on the 
interosseus muscles of the left hand.  All other symptoms 
were sensory in nature.  Given that the examination report 
found only minor symptoms beyond the sensory level, a severe 
evaluation was not shown at that time.  See Id.  The RO 
properly noted this in the March 2000 rating decision by 
stating "[a]s possible improvement is noted, the evaluation 
is continued pending reexamination in 12 months to determine 
if continued improvement is shown."  When the veteran was 
subsequently re-evaluated in May 2001, the medical examiner 
specifically stated that the veteran's symptoms were 
"unchanged from previous examination on February 9, 2000."  
Accordingly, at the time of the June 2001 RO proposal to 
reduce the veteran's evaluation, the medical evidence of 
record did not show that he experienced a severe level of 
incomplete paralysis.

The veteran was subsequently given a third VA medical 
examination in April 2005.  This examination was conducted by 
the same VA physician who conducted the February 2000 and May 
2001 examinations.  While the examiner stated that the 
veteran's symptoms had worsened since May 2001, he 
specifically stated that they were presently "moderate in 
degree."  Since it the examiner concluded that the symptoms 
were moderate in degree and had worsened since May 2001, the 
veteran's symptoms could not have been severe in May 2001.  
Furthermore, the May 2001 VA medical examination report 
stated that the veteran's symptoms appeared to be unchanged 
since February 2000, thus showing that the symptoms also 
could not have been severe in February 2000.  Accordingly, 
the medical evidence of record shows that since February 
2000, the veteran's left arm symptoms have been less than 
severe in degree.  This amounts to a period of over 5 years 
where symptomatology was constantly below the level of 
severe.  As such, the Board finds that these symptoms have 
shown improvement that would be maintained under the ordinary 
conditions of life and the RO's reduction of the evaluation 
was proper.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has experienced a 
severe level of incomplete paralysis since at least February 
2000, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The rating reduction for left carpal tunnel syndrome with 
ulnar nerve entrapment, postoperative, from 30 percent to 20 
percent was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


